DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of method claims 1-10 and 21-23 and accompanying species is acknowledged. The election has been made without traverse. 
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. 
In reference to claims 1 and 21, the claims require disposing a print head in a wellbore and then controlling the print head to form a portion of a hydrocarbon well. 
A person having ordinary skill in the art interested in performing the claimed invention would ask several questions: 
A hydrocarbon well is a deep underground structure, how is a print head disposed in a wellbore? And, how is it located in the particular claimed location? And, once it is located there, how is it fed and controlled?
The claims encompass wherein printing includes “forming a subsequent layer underneath (or on a down-hole side of) a previous layer” which would require the print head to be located below the printed cement. How is this possible (i.e., how is a print head disposed upside down in a wellbore between the casing pipe and wall)?
The person having ordinary skill in the art would consult the specification for the answers to these questions, which are necessary to practice the invention. They would find that the specification parrots the claim language but does not provide guidance or explanation as to how a print head would be disposed and controlled when inside of a wellbore to form voids. For example, there are no examples; there is no description of the equipment used; there is no explanation for how a print head is disposed or operated. 
Therefore, the person having ordinary skill in the art would arrive at the conclusion that they must perform experimentation to determine how to dispose a print head in a well bore, they must perform experimentation to determine how to control the 
For example, consider an oil well casing that runs 1000 ft deep and has an 8 inch diameter. If a print head were simply attached to a feed pipe and lowered in to the wellbore, this would require that the pipe was maintained perfectly vertical (<0.038 degrees deviation) in order to prevent the print head from hitting a wall. This assumes the pipe is perfectly rigid and ignores the fact that a real pipe would bend significantly.
In other words, the application teaches the idea of 3d printing a hydrocarbon well, however, the application does not teach how to do so. Accordingly:
This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to claims 7-8 and 23, the claims require operating the casing print head to eject material to form a tubular and the material includes metal or steel. In other words, printing a metal pipe in-situ. This is not enabled. This is distinct from traditional metal 3d printing wherein a powder is compacted together and then densified in a furnace, or similar known methods for printing metal.

This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Also, in reference to claims 1 and 21, the claims are also rejected since they necessarily encompass subject matter that is not enabled (i.e., printing a metal tubular in situ), as described regarding claims 7-8 and 23, above.
Claims 2-10 and 22-23 are also rejected by virtue of their dependence on claim 1 and 21.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3, 7-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 20150083422 A1).
	In reference to claim 1 and 21, Pritchard discloses a method of casing a wellbore of a … well, the method comprising:
disposing a casing print head in a wellbore of a hydrocarbon well; and
conducting a downhole casing operation comprising:
operating the casing print head to eject casing material to form a casing tubular in the wellbore; and
operating the casing print head to eject casing liner material into an annular region located between the casing tubular and a wall of the wellbore to form a casing liner in the annular region, the casing tubular and the casing liner forming a casing of the wellbore (“method of lining a wellbore that applies 3D print technology to down-hole applications” [P0018] and “the lining material is deposited directly on to the interior 
	If Pritchard’s method is used to apply lining material to form the entire lining of the wellbore without a pipe being used (see P0024) then the lining would comprise a tubular as shown in Fig 3 and 9, which is in contrast to Fig 9 where a pipe is used. 
Pritchard further discloses that the “detailed description has been made in the context of oil wellbores, the technology can be applied to other application” (P0088). Pritchard does not specifically indicate that the oil is a hydrocarbon oil. However, in the context of well operations, the oil referenced would obviously encompass hydrocarbons.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the well was a hydrocarbon well.
In reference to claim 2 and 22, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the downhole lining operation comprises advancing the casing liner print head along a length of the wellbore and ejecting the casing liner material along a length of the annular region to form the casing liner along the length of the annular region (“nozzle direction may further be controlled to be displaced along the longitudinal axis of the wellbore, for lining a length (height) of the wellbore.” [P0019]).
In reference to claim 3, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the downhole casing operation comprises forming a perforation in the casing (“Through suitable control of the operation of the 
In reference to claim 7-10 and 23, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the casing material comprises metal or steel (“metals” [P0023] and “steel” [P0073]) Pritchard further discloses wherein the casing liner comprises cementitious material or casing cement (“cements” [P0068]).
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 20150083422 A1) in view of Bell (US 20160341018 A1).
In reference to claim 4, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein forming a perforation in the casing comprises operating the casing print head to form a void (“Through suitable control of the operation of the nozzles, the lining may be built up in multiple layers and of different materials, and may include strategic voids in the final structure” [P0044]).
Pritchard does not indicate that the void is a contiguous void extending across the casing tubular and the casing liner.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, hydrocarbon wells, Bell discloses that hydrocarbon well typically need to be perforated in order to allow hydrocarbons to enter the well (Abstract, P0002-0004).
The combination would be achievable by forming the well of Pritchard to have perforation during constructions.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744